Matter of Toussaint E. (Angeline M.) (2017 NY Slip Op 04366)





Matter of Toussaint E. (Angeline M.)


2017 NY Slip Op 04366


Decided on June 1, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2017

Sweeny, J.P., Mazzarelli, Moskowitz, Manzanet-Daniels, Kapnick, JJ.


4149 4148

[*1]In re Toussaint E., A Child Under the Age of Eighteen Years, etc., Angeline M., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Melanie T. West of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Dodd Terry of counsel), attorney for the child.

Order of fact-finding, Family Court, New York County (Susan K. Knipps, J.), entered on or about March 16, 2016, which, to the extent appealed from, determined that respondent mother neglected the subject child, unanimously affirmed, without costs. Appeal from fact-finding decision, same court and Judge, entered on or about March 14, 2016, unanimously dismissed, without costs, as taken from a nonappealable paper.
The finding of neglect is supported by a preponderance of the evidence (see Family Ct Act §§ 1012[f][i][B]; 1046[b][i]).
The record shows that the child was subject to actual or imminent danger of injury or impairment to his emotional and mental condition from exposure to repeated incidents of domestic violence between his parents, occurring in close proximity to the child (Matter of Naveah P. [Saquan P.], 135 AD3d 581 [1st Dept 2016]). The mother's contention that she should not be penalized as a victim of domestic violence is unfounded, since she refused referrals for assistance, denied that any domestic violence occurred, and permitted the father to care for the child while she went to work, after knowing that the father had left the child alone in their apartment (see Nicholson v Scoppetta, 3 NY3d 357, 371-372 [2004]; Matter of Serenity H. [Tasha S.], 132 AD3d 508, 509 [1st Dept 2015]). Moreover, the mother knew or should have known of the father's mental illness and failed to protect the child from the risks presented (see Matter of Christy C. [Roberto C.], 77 AD3d 563 [1st Dept 2010]; see also Matter of Joseph Benjamin P. [Allen P.], 81 AD3d 415, 416 [1st Dept 2011], lv denied 16 NY3d 710 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 1, 2017
CLERK